     Case 4:19-cv-01751-DMR Document 50-2 Filed 09/12/19 Page 1 of 6




 1
 2
 3
 4
 5
 6
 7
 8

 9
10
11
12
13
14
15
16
17
18
19
20                            EXHIBIT 1
21
22
23
24
25
26

27
28
     Case 4:19-cv-01751-DMR Document 50-2 Filed 09/12/19 Page 2 of 6

                                                                       Pages 1-15


 1                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
 2                               OAKLAND DIVISION

 3

 4    PETER TODD, an individual,   )       Case No.    19-cv-01751-DMR
                                   )
 5                Plaintiff,       )       Oakland, California
                                   )       Thursday, August 22, 2019
 6         vs.                     )       Courtroom 4 - 3rd Floor
                                   )
 7    SARAH MICHELLE REICHWEIN     )
      aka ISIS AGORA LOVECRUFT,    )
 8    an individual,               )
                                   )
 9                Defendant.       )
      _____________________________)
10

11
                           TRANSCRIPT OF MOTION HEARING
12                      BEFORE THE HONORABLE DONNA M. RYU
                          UNITED STATES MAGISTRATE JUDGE
13
      APPEARANCES:
14
      For Plaintiff:                   JEFFREY M. ROSENFELD, ESQ.
15                                     Kronenberger Rosenfeld, LLP
                                       150 Post Street, Suite 520
16                                     San Francisco, California 94108
                                       (415) 955-1155
17
      For Defendant:                   MICHAEL S. KWUN, ESQ.
18                                     NICHOLAS A. ROETHLISBERGER, ESQ.
                                       Kwun Bhansali Lazarus LLP
19                                     555 Montgomery Street, Suite 740
                                       San Francisco, California 94111
20                                     (415) 630-2350

21                                     BEN ROSENFELD, ESQ.
                                       (via CourtCall)
22                                     Attorney at Law
                                       3330 Geary Boulevard, 3rd Floor East
23                                     San Francisco, California 94118
                                       (415) 285-8091
24

25    Proceedings recorded by electronic sound recording; transcript
      produced by transcription service.
     Case 4:19-cv-01751-DMR Document 50-2 Filed 09/12/19 Page 3 of 6

                                                                                 6


 1    Planned Parenthood case.       It doesn’t say that I am allowed or, you

 2    know, I can permit discovery.         It says I must give discovery.       So

 3    that’s what I’m hung up on here.

 4                MR. ROETHLISBERGER:        So if -- Your Honor, if I may, I

 5    actually    was   counsel    on   a   companion   case   with   the   Planned

 6    Parenthood case, so I’m very familiar --

 7                THE COURT:      Then I’m very disturbed that you didn’t

 8    brief it.

 9                MR. ROETHLISBERGER: Your Honor, the issue is is that if

10    the Plaintiff had decided the discovery was necessary, they could

11    have come forward with an affidavit describing the discovery that

12    was needed and why it was essential.

13                THE COURT:      Well, that -- there’s a provision for that

14    in Rule 56.

15                MR. ROETHLISBERGER:        Correct, Your Honor.

16                THE COURT:      But we have a basic, you know, threshold

17    issue, which is am I even allowed to consider this at this stage.

18    And I -- you haven’t cited me a single case that says I am.

19                MR. ROETHLISBERGER:         Your Honor, there -- I am very

20    willing to address this on supplemental briefing if you’d like.

21    The issue here is that on a Rule 56 motion, if discovery is needed

22    by the Plaintiff to oppose, they are welcome to move for such

23    discovery. The parties have agreed that discovery is stayed. The

24    parties -- in our CMC motion.         The parties have agreed that if the

25    Court rules against the Defendant in this case -- or in this
     Case 4:19-cv-01751-DMR Document 50-2 Filed 09/12/19 Page 4 of 6

                                                                                   7


 1    motion, that -- that the case is stayed until the Ninth Circuit

 2    rules on it.        That is my understanding of the case law, and I

 3    don’t -- during our CMC discussions about discovery, that was not

 4    countered by the Plaintiff.

 5                 MR. JEFFREY ROSENFELD: If I may add, I think I actually

 6    agree --

 7                 THE COURT:     This is Mr. Jeffrey Rosenfeld.

 8                 MR.    JEFFREY     ROSENFELD:     Jeff    Rosenfeld     for   the

 9    Plaintiff.         I’m sorry.      I think I actually agree with Mr.

10    Roethlisberger, at least to an extent, that had the Plaintiff

11    sought discovery, yes -- or requested discovery, yes, Your Honor

12    would have to consider that request as a request under Rule 56.

13    We did not request that.          And if the -- so that the Court would

14    need to treat this anti-SLAPP motion as a motion for summary

15    judgment and decide it now on the submissions.

16         And   it’s      our   position   that   the   motion,   based    on   the

17    submissions, should be denied.

18                 THE COURT:    Okay.   Well, here’s a -- it bumps up against

19    a little case management problem; right?           I don’t allow more than

20    one summary judgment motion unless there’s a really good reason

21    for it and I don’t see one in this case.              This is a very fact-

22    intensive case.        We don’t do seriatim motion work on Rule 56

23    because it’s very time-intensive.

24         If you’re saying -- if both sides agree that I should decide

25    this at Rule 56 right now on this record and nobody needs anything
     Case 4:19-cv-01751-DMR Document 50-2 Filed 09/12/19 Page 5 of 6

                                                                             8


 1    further, and I decide it as a SLAPP motion under Rule 56, then

 2    that’s one thing.

 3         But if you’re saying, Well, you know, of course that we’re

 4    not giving up any rights down the road, that maybe we want to have

 5    another summary judgment motion on something else, you know,

 6    consider this carefully because no discovery has been done.           So

 7    this is it.    I’m not saying I’ll handle it that way, but I want to

 8    make sure that I understand your positions in light of my case

 9    management.

10               MR. JEFFREY ROSENFELD:         Yes, Your Honor.       We have

11    considered this issue and we are prepared to have this motion

12    treated as an anti-SLAPP motion equivalent to a summary judgment

13    motion under Rule 56.

14               MR. ROETHLISBERGER:      This is Nick Roethlisberger.      We

15    are as well.

16               THE COURT:     Okay.   Now, the -- of course, you’ve also

17    said that you’re going to appeal anything I do, so I want to make

18    sure that I get it right, and of course you didn’t give me the

19    case law to support your position, so I’ll need the case law.        I’m

20    a little disappointed, given that you gave me a lot to read in

21    this case, that this is the key issue and you didn’t address it.

22    I’m loath to give you another attempt because it’s not fair.        It’s

23    not fair to my chambers that, you know, have to do more work

24    because you didn’t get it right the first time.

25         But I feel like I need to, you know, give you a chance to
Case 4:19-cv-01751-DMR Document 50-2 Filed 09/12/19 Page 6 of 6
